                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JULIA PRINCE JONES                                                    PLAINTIFF


v.                            No. 4:19-cv-00527 PSH


KAREN GRANT and CALENE SCOTT                                      DEFENDANTS


                                  JUDGMENT

      Pursuant to the order filed this date, judgment is entered dismissing this case

with prejudice.

      DATED this 19th day of May, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
